UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                      FILED
Ravenna Sanders-Bey,                                                            MAY 19 2010
                                                                          Clerk, U.S. District & Bankruptcy
                                                                         Courts for the District of Columbia
               Plaintiff,

       v.                                            Civil Action No.

Ken Salazar,

               Defendant.                                             10 U830
                                  MEMORANDUM OPINION

       The plaintiff has filed an application to proceed without prepayment of fees and a pro se

complaint. The application will be granted and the complaint will be dismissed for failure to

state a claim upon which relief may be granted.

       The plaintiff is identified as a member of the Washitaw Nation of Muurs, and this case is

identified as a putative class action related to Cabell v. Salazar, 96-cv-1285 (JR) (D.D.C.).

Compl. at 1-3. Making reference to an "Indigenous Washitaw Contract" dated June 20, 1797,

and confirmed and ratified by Congress on April 29, 1816, see Compl. at 3, the plaintiff seeks

relief in the form of orders for two writs of mandamus, one "in the nature of a Subrogation /

Indemnification Action for both 'compensatory' and 'exemplary' damages," and the other for

"'just compensation' in an amount assessed by the Court for Fifth Amendment 'takings' .... "

Grounds and Relief Sought at 2.

       The request for mandamus relief requires that this complaint be dismissed. The remedy

of mandamus "is a drastic one, to be invoked only in extraordinary circumstances." Allied

Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 34 (1980). Only "exceptional circumstances"

warranting "a judicial usurpation of power" will justify issuance of the writ. Gulfstream




                                                                                                               s
Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (1988) (internal quotation marks

omitted)); see also Doe v. Exxon Mobil Corp., 473 F.3d 345,353 (D.C. Cir. 2007) (stating that

mandamus is "an extraordinary remedy reserved for really extraordinary cases") (internal

quotation marks and citation omitted). Mandamus is available only if"(1) the plaintiff has a

clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no other adequate

remedy available to plaintiff." In re Medicare Reimbursement Litigation, 414 F.3d 7, 10 (D.C.

Cir. 2005) (quoting Power v. Barnhart, 292 F.3d 781, 784 (D.C. Cir. 2002)). With respect to the

first two requirements, mandamus is available "only where the duty to be performed is

ministerial and the obligation to act peremptory and clearly defined. The law must not only

authorize the demanded action, but require it; the duty must be clear and indisputable." Lozada

Colon v. Us. Dep't a/State, 170 F.3d 191 (D.C. Cir. 1999) (per curiam)(internal quotation

marks and citation omitted).

        The complaint does not, and on these facts cannot, establish either that the plaintiff has a

clear right to the relief requested or that the defendant has a clear duty to perform a ministerial,

clearly defined, and peremptory act. Accordingly, the complaint will be dismissed with prejudice

for failure to state a claim upon which relief may be granted.

        A separate order accompanies this memorandu




Date:   ~                                                      States District Judge




                                                   2